DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	2.	The applicant’s amendment filed 1/22/21 has been considered.  Claims 1-20 are pending in the application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 5, 8, 12, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4 , 8, 10-11, 15,17, and 18 of copending Application No. 16409828 (US 20200356479) in view of Jarvis et al, US 2003/0149843 A1 (hereinafter Jarvis).

5.	Claims 1, 3-4 , 8, 10-11, 15,17, and 18 of copending Application No. 16409828 teach the limitations of claims 1, 5, 8, 12, and 15 of the current application substantially.  For example,

16409830
1. A method for improving cache hit ratios for selected storage elements within a storage system, the method comprising: storing, in a cache of a storage system, non-favored storage elements and favored storage elements, 



maintaining a "non-favored" LRU list containing entries associated with non-favored storage elements and designating an order in which the non-favored storage elements are evicted from the cache; 
maintaining at least one "favored" LRU list containing entries associated with favored storage elements and designating an order in which the favored storage elements are evicted from the cache; and, 
implementing a cache retention policy wherein the favored storage elements are retained in the cache for some specified amount of time longer than the unfavored storage elements are retained in the cache.

1. A method for improving cache hit ratios for selected storage elements within a storage system, the method comprising: 
storing, in a cache of a storage system, non-favored storage elements and favored storage elements, wherein the favored storage elements are retained in the cache longer than the non- favored storage elements; 
maintaining a first LRU list containing entries associated with non-favored storage elements and designating an order in which the non-favored storage elements are evicted from the cache; 

maintaining a second LRU list containing entries associated with favored storage elements and designating an order in which the favored storage elements are evicted from the cache; and 

when selecting a storage element to evict from the cache, comparing a timestamp of an oldest non-favored storage element at an LRU end of the first LRU list to a timestamp of an oldest favored storage element at an LRU end of the second LRU list; and based on the results of the comparison, evicting one of the oldest non-favored storage element and the oldest favored storage element from the cache.


Claims 1, 3-4, 8, 10-11, 15, 17, and 18 of copending Application No. 16409828 do not teach implementing a cache retention policy wherein the favored storage elements are retained in the cache for some specified amount of time longer than the unfavored storage elements are retained in the cache.  Jarvis teaches implementing a cache retention policy wherein the favored storage elements are retained in the cache for some specified amount of time longer than the unfavored storage elements are retained in the cache (e.g., [0011] implements a method of managing relative priorities among cached data to retain more important data for longer in cache and to demote less important data earlier; [0055] if the lists 200 are used to manage demotion of cached data items, then higher priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment, higher priority data items are less destaged; [0042] Depending upon their priority, new cache list entries are added nearer or farther from the current list in a prescribed order of rotating the role of current removal list).  It would have been obvious to one of ordinary skill in the art before the effective filling dated of the claimed invention to implement a cache retention policy wherein the favored storage elements are retained in the cache for some specified amount of time longer than the unfavored storage elements are retained in the cache because it would allow using cache storage with optimal efficiency as taught by Jarvis, [0011]. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the unfavored" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 8 and 15 have the similar problem as discussed in claim 1 above.  
Claims 2-7, 9-14, and 16-20 are depend on the rejected claims.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 5, 8, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis et al, US 2003/0149843 A1 (hereinafter Jarvis).
Jarvis teaches:
	Claim 1, (Currently Amended) a method for improving cache hit ratios for selected storage elements within a storage system (e.g., [0011] using cache storage with optimal efficiency; [0052]-[0053]), the method comprising: 
storing, in a cache of a storage system (e.g., fig.1, cache 110, storage system 100, 104), non-favored storage elements and favored storage elements (e.g., [0011] retain more important data for longer in cache and to demote less important data earlier, [0055] higher priority data items tend to last longer in cache than items of lower priority LRU/LFU treatment and higher priority data items are less frequently destaged); 
maintaining a "non-favored" LRU list containing entries associated with non-favored storage elements (e.g., fig. 2, list 208; [0061] the cache lists 200 constitute LRU lists; [0059] If the current data item's priority value is "one," adding the cache list entry into the list 208) and designating an order in which the non-favored storage elements are evicted from the cache (e.g., [0058] lower priority entries are inserted in lists that will come up earlier in the sequence 250 and therefore demoted earlier; [0055] if the lists 200 are used to manage demotion of cached data items, then higher priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment and higher priority data items are less frequently destaged);
maintaining at least one "favored" LRU list containing entries associated with favored storage elements (e.g., e.g., fig.2, list 204; [0061] the cache lists 200 constitute LRU lists; [0059] If the current data item's priority value is "fifteen," adding the cache list entry into the list 204) and designating an order in which the favored storage elements are evicted from the cache (e.g., [0042] Depending upon their priority, new cache list entries are added nearer or farther from the current list in a prescribed order of rotating the role of current removal list;  [0055] if the lists 200 are used to manage demotion of cached data items, then higher priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment and higher priority data items are less frequently destaged); and, 
implementing a cache retention policy wherein the favored storage elements are retained in the cache for some specified amount of time longer than the unfavored priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment, higher priority data items are less frequently destaged; [0042] Depending upon their priority, new cache list entries are added nearer or farther from the current list in a prescribed order of rotating the role of current removal list).

Claim 8, (Currently Amended) A computer program product for improving cache hit ratios for selected storage elements within a storage system (e.g., [0011] using cache storage with optimal efficiency; [0052]-[0053]), the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein ([0044 storage, disk]), the computer-usable program code configured to perform the following when executed by at least one processor ([0044] diskette 400 (FIG. 4), accessible by a processor 302): 
store, in a cache of a storage system (e.g., fig.1, cache 110, storage system 100, 104), non-favored storage elements and favored storage elements (e.g., [0011] retain more important data for longer in cache and to demote less important data earlier, [0055] higher priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment and higher priority data items are less frequently destaged); 
LRU lists; [0059] If the current data item's priority value is "one," adding the cache list entry into the list 208) and designating an order in which the non-favored storage elements are evicted from the cache (e.g., [0058] lower priority entries are inserted in lists that will come up earlier in the sequence 250 and therefore demoted earlier; [0055] if the lists 200 are used to manage demotion of cached data items, then higher priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment and higher priority data items are less frequently destaged);
maintain at least one "favored" LRU list containing entries associated with favored storage elements (e.g., e.g., fig.2, list 204; [0061] the cache lists 200 constitute LRU lists; [0059] If the current data item's priority value is "fifteen," adding the cache list entry into the list 204) and designating an order in which the favored storage elements are evicted from the cache (e.g., [0042] Depending upon their priority, new cache list entries are added nearer or farther from the current list in a prescribed order of rotating the role of current removal list;  [0055] if the lists 200 are used to manage demotion of cached data items, then higher priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment and higher priority data items are less frequently destaged); and, 
implement a cache retention policy wherein the favored storage elements are retained in the cache for some specified amount of time longer than the unfavored storage elements are retained in the cache(e.g., [0011] implements a method of managing relative priorities among cached data to retain more important data for longer 

Claim 15, (Currently Amended) A system for improving cache hit ratios for selected storage elements within a storage system (e.g., [0011] using cache storage with optimal efficiency; [0052]-[0053]), the system comprising: 
at least one processor (fig. 3, processor); 
at least one memory device operably coupled to the at least one processor (fig. 3, storage 304; [0044] storage, disk) and storing instructions for execution on the at least one processor ([0044] diskette 400 (FIG. 4), accessible by a processor 302), the instructions causing the at least one processor to: 
store, in a cache of a storage system (e.g., fig.1, cache 110, storage system 100, 104), non-favored storage elements and favored storage elements (e.g., [0011] retain more important data for longer in cache and to demote less important data earlier, [0055] higher priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment and higher priority data items are less frequently destaged); 
maintain a "non-favored" LRU list containing entries associated with non-favored storage elements (e.g., fig. 2, list 208; [0061] the cache lists 200 constitute LRU lists; priority value is "one," adding the cache list entry into the list 208) and designating an order in which the non-favored storage elements are evicted from the cache (e.g., [0058] lower priority entries are inserted in lists that will come up earlier in the sequence 250 and therefore demoted earlier; [0055] if the lists 200 are used to manage demotion of cached data items, then higher priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment and higher priority data items are less frequently destaged);
maintain at least one "favored" LRU list containing entries associated with favored storage elements (e.g., fig.2, list 204; [0061] the cache lists 200 constitute LRU lists; [0059] If the current data item's priority value is "fifteen," adding the cache list entry into the list 204) and designating an order in which the favored storage elements are evicted from the cache (e.g., [0042] Depending upon their priority, new cache list entries are added nearer or farther from the current list in a prescribed order of rotating the role of current removal list;  [0055] if the lists 200 are used to manage demotion of cached data items, then higher priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment and higher priority data items are less frequently destaged); and, 
implement a cache retention policy wherein the favored storage elements are retained in the cache for some specified amount of time longer than the unfavored storage elements are retained in the cache (e.g., [0011] implements a method of managing relative priorities among cached data to retain more important data for longer in cache and to demote less important data earlier;  [0055] if the lists 200 are used to manage demotion of cached data items, then higher priority data items tend to last 
Claims 5, 12, Jarvis teaches each "favored" LRU list is associated with a different set of favored volumes (e.g., fig. 2, list 2 is associated with a different set of data having high (fifteen) priority value; [0061] the cache lists 200 constitute LRU lists; [0059] If the current data item's priority value is "fifteen," adding the cache list entry into the list 204).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al, US 2003/0149843 A1 (hereinafter Jarvis), in view of McNutt et al, 5606688 (hereinafter McNutt).
Claims 2, 9, and 16, Jarvis teaches wherein each “favored” LRU list is associated a different time in the cache (e.g., fig.2, list 204; [0061] the cache lists 200 constitute LRU lists; [0059] If the current data item's priority value is "fifteen," adding the cache list priority, new cache list entries are added nearer or farther from the current list in a prescribed order of rotating the role of 
current removal list; [0055] if the lists 200 are used to manage demotion of cached data items, then higher priority data items tend to last longer in cache than items of lower priority having the same LRU/LFU treatment and higher priority data items are less frequently destaged) ). Jarvis does not teach residency multiplier. McNutt teaches residency multiplier (claim 12, periodically determining an insertion point comprises calculating the ratio of the average visit extension time for the data set to the average visit time for the data set, dividing by a predetermined desired efficiency ratio, and multiplying a resulting quotient by a maximum single-reference residency time for the data set to generate an optimal single-reference residency time for the data set which is updated). It would have been obvious to one of ordinary skill in the art before the effective filling dated of the claimed invention to use the residency multiplier to the system/method of Jarvis because it would allow dynamic cache memory allocation as taught by McNutt, col. 3, lines 30-40.
Allowable Subject Matter
12.	Claims 3-4, 6-7, 10-11, 13-14,17-19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

13.	The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record show the combination of in the event a .
None of the prior art of record show the combination of in the event a storage element needs to be evicted from the cache and each “favored” LRU list is not empty, evicting, from cache, a storage element associated with an oldest entry in a “favored” LRU list having the largest non-negative “time above required residency time” as recited in claim 7, 14, or 20.
Response to Arguments
14.	Applicant's arguments filed 01/22/21 have been fully considered but they are not persuasive. 
15.	In the remarks, the applicant argues that McNutt does not teach "implement a cache retention policy wherein the favored storage elements are retained in the cache for some specified amount of time longer than the unfavored storage elements are retained in the cache," as recited in Applicant's independent claims.
The examiner disagrees with the applicant’s arguments. As stated in the art rejection to claims 1, 8, and 15 above, these claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis et al, US 2003/0149843 A1 (hereinafter Jarvis). In particulars, Jarvis teaches implement a cache retention policy wherein the favored storage elements are retained in the cache for some specified amount of time longer than the unfavored storage elements are retained in the cache (e.g., [0011] implements a method of managing relative priorities among cached data to retain more important data for longer in cache and to demote less important data earlier;  [0055] if the lists 200 .

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE TRAN whose telephone number is (571)272-4189.  The examiner can normally be reached on M, Thurs 8am-5pm an alternated F 9.30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-2000.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE TRAN/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        30149843